DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.  Claims 1-21 remain pending with claim 11 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12-13, 15 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand US 6974029 (hereinafter Morand) in view of Cudworth US 9108796 (hereinafter Cudworht) in view of Gagnebin US 2004/0206760 (Gagnebin).
Note: regarding the limitations “the outlines each having, in the transverse plane of the device, at least two of the first diameter of generally equal dimension and at least two of the second diameter of generally equal dimension, with the first diameter being the maximum diameter of the outline in the transverse plane, and with the second diameter being the minimum diameter of the outline in the transverse plane, a central 

    PNG
    media_image1.png
    763
    587
    media_image1.png
    Greyscale

Re. Cl. 1, Morand discloses: A film-supporting device (Fig. 3-4) for use with a waste- disposal unit (see Fig. 4, unit 146) comprising: an annular body (112, Fig. 3-4) removably insertable in the waste-disposal unit (capable of being placed within a waste-disposal unit) and defining a cavity (see Fig. 3-4, where 124 extends down into), the annular body including an inner annular wall (116a, Fig. 3-4) delimiting a central opening of the annular body (see Fig. 3-4), an outer annual wall (118, Fig. 3), a bottom horizontal wall (120, Fig. 4) at a bottom end of the annular body (see Fig. 3-4),  (see annotated figure 4) formed in an projecting radially from the outer annular wall (see annotated figure 4), outlines of each of the central opening and the outer annular wall in a transverse plane of the device having variable diametrical dimensions with a first diameter being of greater dimension than a second diameter (Col. 4, Lines 4-10; the device is oval shaped, thus having the two diametrical dimensions, one being larger than the other); and tubular film (122, Fig. 3-4) accumulated between the inner annular wall and the outer annular wall (see Fig. 4), with a free annular end dispensed outwardly from the annular wall (see Fig. 4, the top end of the tubing 22 can be pulled out of the gap 150), the free annular end being adapted to be closed to form a bag with an opening of the bag being accessible through the central opening (shown schematically in Fig. 4, Col. 2, Line 62-Col. 3 Line 3)
Re. Cl. 2, Morand discloses: an outer periphery of the annular body as defined by the outer annular wall has an outline geometrically similar to the outline of the central opening (as schematically shown in cross section in Figs. 3-4, the walls 116 and 118 have the same shape and both make up the annular body or oval shape of the part 12; Col. 2, Lines 32-37).
Re. Cl. 3, Morand discloses: further comprising a cover wall (114, Fig. 3-4) projecting radially outwardly from the inner annular wall (see Fig. 3-4)
Re. Cl. 4, Morand discloses: an outer periphery of the annular body as defined by the cover wall has an outline geometrically similar to the outline of the central opening (Col. 4, Lines 4-10, the oval shape of the cassette 110 includes the cover, thus the cover has an oval shape just like the opening).
Re. Cl. 6, Morand discloses: an outline of the flange on the outer annular wall matches the outline of the outer annular wall (see Fig. 3-4-2, by being attached to and extending from the outer annular wall entirely around the device, the flange would match the outline of the outer annular wall)
Re. Cl. 12, Morand discloses: A waste disposal unit for packaging soiled diapers in a tubular film, comprising the film supporting cassette defined in Claim 1 (Col. 1, Lines 8-13).
Re. Cl. 13, Morand discloses: a bag-closing mechanism for closing the bag of the tubular film extending into a cavity of the waste disposal unit (see knot 140 and twists 144 in Fig. 4).
Re. Cl. 18, Morand discloses: the cover wall is welded, glued or mechanically retained to the annular body (see Fig. 3-4)
Re. Cl. 20, Morand discloses: the flange is at a top edge of the outer annular wall (see annotated figure 4, the flange is located at and secured to a top edge outer annular wall 18).
Re. Cl. 21, Morand discloses: the outer annular wall extending straight from the bottom horizontal wall to the flange (see Fig. 3-4, the outer annular wall 118 extends straight vertically upward from the horizontal wall to the annotated flange).
Morand discloses that the cassette has a flange as annotated above, appears to show in Figs. 3-4 that the undersurface of the flange is planar and that the cassette interacts with a waste disposal unit (see Fig. 4) but does not explicitly disclose that the flange defining a shoulder for seating the fil-supporting device (Cl. 1) or a support adjacent to a top opening of the waste disposal unit, the film-supporting cassette being .  Cudworth discloses a film supporting device (see Fig. 20, created by 647, 648, 649, 624, 646 and 644) that an annular inner wall (647, Fig. 2), an annular outer wall (642, Fig. 20), a bottom horizontal wall (648, Fig. 20) and a flange formed in and projecting radially from the outer annular wall (see 644, Fig. 20), with an undersurface of the flange defining a shoulder for seating the film-supporting device (see Fig. 20, undersurface of 20 forms a shoulder for seating onto the supporting device 645), wherein the undersurface of the flange extends in a plane from the outer annular wall (see Fig. 20).  Re. Cl. 15, Cudworth discloses a support adjacent to a top opening of the waste disposal unit, the film-supporting cassette being seated on the support (see Fig. 20, support 645).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Morand to extend in a plane from the outer annular wall and define a shoulder for seating onto a film-supporting device as disclosed by Cudworth since Cudworth states that such a modification forms a seat onto a top surface of a fixed portion of a cassette receiving chamber (Col. 11, Lines 1-5 and 18-20).
Morand further discloses the cassette  shape and shape of the opening is an oval (Col. 4, Lines 4-8) but other shapes of cassette are foreseen, such as circular cassettes (Col. 4, Lines 8-10) but does not disclose the outlines each having, in the transverse plane of the device, at least two of the first diameter of generally equal dimension and at least two of the second diameter of generally equal dimension, with the first diameter being the maximum diameter of the outline in the transverse plane, and with the second diameter being the minimum diameter of the outline in the (Fig. 1) which includes a container (2, Fig. 2) and an insert (21, Fig. 2) which can be shaped as cylindrical members or other cross-sectional configurations including various polygons, such as square, hexagon, pentagon and the like (Paragraph 0015, Lines 1-8).  Re. the limitations cited above in Claim 1, it is the Examiner’s position that the shape of a hexagon disclosed by Gagnebin (see Paragraphs 0015 Lines 1-8) would meet the specific limitations concerning the diameters as claimed. Specifically, the hexagon would have at least two maximum diameters and at least two minimum diameters in the same manner as the Applicant’s hexagonal shape illustrated in Fig. 6c.  Furthermore, following the logic disclosed by the Applicant in Paragraph 0040 of the originally filed specification, modifying the shape of the cassette of Morand to be hexagonal as disclosed by Gagnebin would produce a cassette having a greater quantity of tubular film supporting in the cavity than a similar circular film supporting device. 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the oval or circular shaped cassette of Morand to be of the shape of a hexagon as disclosed by Gagnebin since Morand discloses alternate shapes are (Col. 4, Lines 8-10) and Gagnebin states hexagonal and other polygonal shapes are recognized alternative shapes for mating refuse bins and inserts (Paragraph 0015, Lines 1-8).
Re. Cl. 5 and 19, Morand discloses an alternate embodiment of a film-supporting device (Fig. 1) for use with a waste- disposal unit comprising: an annular body (12, Col. 2, Lines 32-33) removably insertable in the waste-disposal unit (capable of being placed within a waste-disposal unit) and defining a cavity (see Fig. 1, where 22 is located), the annular body including an inner annular wall (16, Fig. 1) delimiting a central opening of the annular body (see Fig. 1), an outer annual wall (18, Fig. 1), a bottom horizontal wall (20, Fig. 1) at a bottom end of the annular body (see Fig. 1).  Re. Cl. 5, Morand discloses: the cover wall comprises a tear-off portion to access the free end of tubular film (Col. 1, Lines 63-67 and Col. 2, Lines 17-22, as shown in Figs. 1-2). Re. Cl. 19, Morand discloses: the tear-off portion covers a radial gap between a remainder of the cover and the outer annular wall of the annular body (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in Figs. 3-4 of Morand to include the tear off portion of the embodiment shown in Fig. 1-2 of Morand to protect the tubing within the cassette and cassette interior from contaminants before being used. 
Re. Cls. 7-8, the combination of Morand in view of Gagnebin does not disclose that the outline of the central opening is a super-ellipse or a squircle. It would have been obvious to one of ordinary skill in the art before the invention was made to modify the shape of opening from hexagon to be a super-ellipse or a squircle, since the court (see Paragraph 0039 and 0040).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Cudworth in view of Gagnebin as applied above, and further in view of Stravitz US 7712285 (hereinafter Stravitz).
Re. Cl. 9, the combination discussed above does not disclose wherein the cover wall has a plurality of through bores spaced apart along a circumference of the cover wall.  Stravitz discloses a folding film dispensing cassette (94’ Fig. 13a) which includes a cover (112’) which has a plurality of through bores (140, Fig. 13a) spaced apart along a circumference of the cover wall (see Fig. 13a).  The through bores forms a closing mechanism which can function to close up the cassette once the entire tubular film has been used (Col. 18, Lines 44-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the hinge and through bores of Stravitz since Stravitz states that such a modification would eliminate the need to tie the tubing when the length of available tubing is exhausted and or the pail is full (Col. 17, Lines 50-54) and the holes are capable of being used to hold the cassette in a folded state (Col. 18, Lines 50-53).
Claim 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Cudworth in view of Gagnebin as applied above, and further in view of Morand US 2009/0100806 (hereinafter Morand 806).
Re. Cl. 10, Morand does not disclose a clearance defined by a portion of the inner wall extending obliquely upward from a junction with the bottom horizontal wall, said portion of the inner annular wall joining with an upright portion of the inner annular wall whereby the clearance opens into the central opening (Cl. 10), the film-supporting device comprises a clearance defined by a portion of the inner annular wall extending obliquely upward from a junction with the bottom horizontal wall, said portion of the inner annular wall joining with an upright portion of the inner annular wall whereby the clearance opens into the central opening (Cl. 14) or a support adjacent to a top opening of the waste disposal unit, the film supporting cassette being seated on the support (Cl. 15).  Re. Cls. 10 and 14, Morand 806 discloses a cassette (30, Fig. 2a) which includes a clearance (41, Fig. 1 and 2a) defined by a portion of the inner wall extending obliquely upward from a junction with the bottom horizontal wall, said portion of the inner annular wall joining with an upright portion of the inner annular wall whereby the clearance opens into the central opening (see Fig. 2a-b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cassette of Morand to include the clearance of Morand 806 since Morand 806 discloses that such a modification ensures (Paragraph 0037, Lines 18-22).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Cudworth in view of Gagnebin as applied above and in further view of Alvarez US 2006/0082085 (hereinafter Alvarez).
Re. Cl. 16, the combination discussed above does not disclose a pull tab projecting from a strip of the tear off portion.  Alvarez discloses that it is known to use a pull tab (20) on a tear off strip (18) which enables the user to easily remove the strip.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the tear away strip of the combined device to include the tab as disclosed by Alvarez since Alvarez states that such a modification enables the user to easily remove the strip (Paragraph 0025, Lines 1-6).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Cudworth in view of Gagnebin as applied above and in further view of Chomik US 2003/0218022 (hereinafter Chomik).
Re. Cl. 17, the combination discussed above does not disclose that the tubular film is an EVOH film.  Chomik discloses a cassette (40, Fig. 1) which supports a tubular film (44, Fig. 1) which is an EVOH film (Paragraph 0039, Lines 15-19) to provide protection against odor detection.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Morand device to use the EVOH film of Chomik since Chomik states that such a modification provides protection against odor detection (Paragraph 0039, Lines 15-19).
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. May US 3746159 and Couper US 3536192 disclose other known cassette devices which have planar flanges which would function to enable the cassette to rest upon a support in a waste disposal unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632